Citation Nr: 1644344	
Decision Date: 11/23/16    Archive Date: 12/02/16

DOCKET NO.  13-03 455A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a disability of the spine, to include as secondary to a service-connected traumatic brain injury (TBI).

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel








INTRODUCTION

The Veteran had active service from June 1967 to March 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 and May 2012 rating decisions of the RO in Montgomery, Alabama.  The September 2011 rating decision denied, as relevant here, service connection for back pain, neck pain, and hypertension.  New evidence in the form of a private medical statement was received and associated with the claims file within one year of the September 2011 rating decision.  Because that new evidence was material to the back claim, readjudication was required, which was accomplished by the RO in May 2012.  See 38 C.F.R. § 3.156 (b) (new and material evidence-pending claim).

The Veteran did not perfect an appeal as to the hypertension claim and it is not currently in appellate status.  See VA Form-9 on which the Veteran limited his claim.

However, in light of the Veteran's contentions and his submitted evidence, the Board recharacterized, pursuant to Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009)  the issue certified on appeal - entitlement to service connection for back pain- to include, disabilities of both the cervical and lumbar spine.  See e.g., September 2011and May 2012 rating decisions denying service connection for both back and neck pain; October 2011 letter from Dr. W.P.M. regarding neck disability; November 2011 statement from Veteran asserting back pain, and neck pain secondary to residuals of TBI; August 2012 notice of disagreement pertinent to neck and back pain; January 2013 SOC addressing the issue of service connection for "back pain"; and VA Form-9 specifically limited to the "neck" claim.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that he has a disability of the spine that is related to service or his service-connected residuals of TBI.  Further development is needed prior to analyzing the merits of the claim.

The Veteran was afforded a VA compensation examination in July 2011 during which he was diagnosed with degenerative changes in the neck and low back, and the examiner determined that those disabilities were less likely related to his military service.  On review however, the Board finds the opinions inadequate to decide the claim as they do not appear to be based on all relevant lay and medical evidence of record.  The Board therefore finds that he should be afforded an additional examination to ascertain the likely etiology of his currently diagnosed neck and low back disabilities.

Accordingly, the case is REMANDED for the following action:

1.  After ensuring that any outstanding evidence is associated with the claims file, provide the Veteran with an additional VA compensation examination to determine the etiology of the currently diagnosed disabilities of the cervical and lumbar spine.  The entire claims file, to include a complete copy of this remand, should be made available to, and reviewed by, the designated examiner. 


Although a complete review of the record is imperative, attention is called to the following evidence of record:
	
*February 1969 STR showing complaint of low back pain with evidence of tender paraspinal muscles.

*March 1969 STRs complains of occasional low back pain.  Examination revealed right lumbar spine spasms

*April 19699 STR showing complaint of back pain with radiation down left leg, and impression of lumbar disc syndrome.

*August 23, 1969 STR noting dizzy spells and frontal headaches "probably residuals of concussion."

*June 1969 STRs showing report of recurrent back pain with negative x-rays.

*August 1969 STRs showing hospital admission after having been involved in a motorcycle accident which caused a cerebral concussion, fracture to left ribs, and fracture of right radial head.  

*A December 10, 1969 STR which appears to show an assessment of chronic cervical pain for which x-rays were ordered.

* A December 15, 1969 STR reflecting hat the Veteran still had pain in medial right scapula with a notation that x-rays allegedly showed a "pinched nerve in neck" and that the Veteran's scapula, thoracic spine and cervical spine would be x-rayed again.     

* The February 1970 separation examination report indicating a normal evaluation the spine.

*July 2011 VA examination report and opinions with regard to etiology of the currently diagnosed cervical and lumbar spine disabilities.  

*February 2013 Argument.

* October 2016 Appellant Brief.  

Then, the examiner is asked to address the following:

(a)  Indicate all cervical and lumbar spine disabilities currently shown, to include degenerative arthritis.

(b)  For each currently shown cervical and lumbar spine disability, determine whether it had its clinical onset during active service or is otherwise related to any in-service disease, event, or injury. 

(c)  For each currently shown cervical and lumbar spine disability, also determine whether it is proximately due to, or aggravated by, his service-connected residuals of TBI.  

A complete rationale must be provided.

2.  Thereafter, readjudicate the service connection claim on appeal.  If the benefit sought remains denied, provide the Veteran and his representative a SSOC and an appropriate period of time for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




